DETAILED ACTION
Response to Amendment
The amendment filed July 27, 2021 has been entered. Claims 1, 14, and 16 have been amended and claims 2-5, and 7 have been cancelled. Claims 1, 6, and 8-21 are currently pending in the application. 
Response to Arguments
Applicant’s arguments with respect to the rejection(s) of amended claim(s) 1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is set forth below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (US 9,445,838) in view of Roe (US 2004/0097883), and further in view of Pettis et al. (US 2003/0050602).
Regarding claim 1, Wei et al. (henceforth Wei) discloses an integral syringe (1, 10; Col. 2, lines 35-39 disclose the hub as being integrally formed with the injector body) having a hub (10) comprising, a syringe barrel having an open proximal end comprising a plunger (though not depicted it is considered as part of the pen injector device as it discloses a generalized pen-type injector having a barrel with a medicament and an intention to deliver said medicament through the distal end and into a patient using known means; see motivation to utilize such an expulsion means below with respect to Roe) and a 
Pettis et al. (henceforth Pettis) teaches an injection device with a skin engaging surface geometry wherein the relative dimensions of the collar (ring 12) and post (hub 16) are varied relative to one another to effect the desired skin tensioning during an injection (¶ [0037]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the collar and post diameters along with the length of the post relative to the length of the collar in the claimed range of sizes, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. In this manner one of ordinary skill in the art would have considered forming the features in the claimed ranges depending on the end use of the device and with a reasonable expectation of success and without undue experimentation so as to arrive at a device with the claimed measurements. Because Pettis discloses varying the relative heights of the post and collar to achieve the desired skin tensioning it would have been obvious to one of ordinary skill in the art to generate a device which provides for the claimed radius of curvature which is function of the relative heights of the post and collar as claimed. In addition, as set forth above, Wei teaches a post diameter of approximately 3 mm which is slightly outside the claimed range of 1-2 mm. However, it would have been obvious to one of ordinary skill in the art to utilize a post diameter of 1-2 mm as claimed as the disclosure sets forth no criticality for the claimed dimension and as such one of ordinary skill would find it obvious to vary the diameter of the post around the disclosed 3 mm diameter depending on the needle being held and the procedure being performed. Wei does not explicitly disclose a plunger as the medicament expelling means but rather generalizes the medicament delivery as known in the prior art. Roe teaches (Figures 1 and 12) a pen-type injector (10) which is configured to deliver a medicament via movement of a plunger (210) within a reservoir (22) of the injector (Paragraph [0029]). It would have been obvious to one of ordinary skill in the art at the time of filing to utilize the plunger of Roe as the 
Regarding claim 6, Wei further discloses wherein said distal end face of said post comprises a radial width (Dl) to contact the surface of the skin during insertion of the cannula into the skin of the patient, and said distal end face (36) of said collar has an axial face (distal surface of 36) oriented with respect to said post (it is co-axial) to whereby said distal face of said post and said distal and face of said collar forms a skin contact surface with a configuration to distribute an insertion force and to control deformation of the skin upon insertion of the cannula into the patient (Col. 3, lines 29-60, Col. 4, lines 24-33), and Col. 5, lines 13-22).
Regarding claim 8, Wei further discloses wherein said distal end face (34) of said post (32) is substantially flat and oriented in a plane substantially perpendicular to the longitudinal axis of said syringe barrel (Figure 2).
Regarding claim 9, Wei further discloses wherein said distal end face of said collar is substantially flat and has an outer edge with a convex rounded profile (it can be seen in Figure 2 that the outer edge of the collar is rounded as is well-known in the art when finishing skin contacting surfaces), said flat surface extending between said outer edge and an inner edge wherein said flat surface is substantially parallel to said flat surface of said post (the distal surfaces of 36 and 34 can be seen to lie in parallel planes substantially perpendicular to the longitudinal axis of the device).
Regarding claim 15, Wei further discloses wherein the distal end face (36) of said collar has an outer peripheral surface at a peripheral edge and a substantially flat annular area extending between said peripheral edge and an inner edge of said collar (to form the skin contact surface), and where said distal end face (34) of said post and said distal end face of said collar are oriented in substantially the same plane, whereby said distal end face of said post is flush with said distal end face of said collar (Col. .
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Roe, and further in view of Horvath (US 2009/0069755).
Regarding claim 10, Wei/Pettis/Roe teach the claimed invention substantially as set forth above for claim 1, but do not explicitly disclose an adhesive received in a conical recess and wherein the adhesive is substantially flush with the distal end face of the post.
Horvath teaches a pen needle device comprising a hub (e.g., 151 Figure 6D) having a terminal surface (158) and wherein a needle is secured to the hub in a conical recess (159 is tapered and comprises at least a portion of a conical recess, also see embodiment of Figure 4 wherein the recess at the distal end of the needle passing through the hub comprises a tapered or conical recess) via an adhesive which forms an outer surface substantially flush with the distal face of the hub (Paragraph [0039]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the attachment means of the needle and hub of Wei/Pettis/Roe by utilizing an adhesive in a conical recess in the hub so as to attach the needle with a sufficient volume of adhesive while retaining the flat distal edge of the post to ensure proper engagement of the post with a patient's skin. In addition such an attachment means allows for the use of UV radiation to cure the adhesive without requiring the radiation to pass through the hub walls and therefore decreasing the curing time of the adhesive while increasing the bond strength as taught by Horvath.
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Roe in view of Pettis, and further in view of Hansson (US 2012/0296370).
Regarding claims 11 and 12, Wei/Roe/Pettis disclose the claimed invention substantially as set forth above for claim 1, and further disclose the syringe barrel including a flange (29) extending radially 
Hansson teaches an injector device comprising a syringe flange (grips 16) which comprises a proximal surface with at least one projecting dimple (17) and a distal surface (patient facing surface of flange) comprising a tactile member embodied as a recess (17; it is noted that Hansson uses element 17 to denote depressions, elevations, or other anti-slip means in general; see Paragraph [0036]; it can be seen in Figure 3 that elements 17 are recesses, however, Hansson clearly discloses protrusions as well as any combination of the two around the flange to create and anti-slip configuration).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the finger grip flange of Wei/Roe/Pettis with the anti-slip means of Hansson so as to allow a user to grip the syringe flange without slipping as taught by Hansson. As stated above, any combination of protrusions or recesses on either surface of the flange that provides for an anti-slip surface is contemplated and therefore it would have been obvious to utilize a protrusion on the proximal side and a recess on the distal side or any combination thereof.
Allowable Subject Matter
Claims 14-21 are allowed.
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L ZAMORY whose telephone number is (571)270-1238. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/JUSTIN L ZAMORY/Examiner, Art Unit 3783                
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783